UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6254



MARK ANTHONY TEAL,

                Plaintiff - Appellant,

           v.


UNKNOWN,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00496-SGW-MFU)


Submitted:   May 22, 2008                     Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Anthony Teal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mark Anthony Teal appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

exhaust administrative remedies.     We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated   by   the   district     court.     Teal   v.    Unknown,   No.

7:07-cv-00496-SGW-MFU (W.D. Va. Jan. 18, 2008).         We grant Teal’s

motion to amend his informal brief and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                  - 2 -